Strategic Turnaround Equity Partners, LP (Cayman) c/o GCM Administrative Services, LLC 720 Fifth Avenue, 10th Floor New York, NY 10019 April 12, CERTIFIED MAIL (RETURN RECEPT REQUESTED) OVERNIGHT MAIL, US MAIL AND FACSIMILE United American Healthcare Corporation 300 River Place, Suite 4950 Detroit, Michigan 48207-5062 Attn:Secretary Dear Sir/madam: Strategic Turnaround Equity Partners, LP (Cayman) (the “Notifying Shareholder”) is nominating three individuals (each, a “Nominee” and collectively the “Nominees”), attached as Appendix A is information regarding the Nominees, for election to the Board of Directors of United American Healthcare (the “Company”) at the 2009 Annual Meeting of Shareholders or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof (the “Annual Meeting”).Attached as Appendix B is the consent of each Nominee to (i) be named in the Notifying Shareholder’s proxy materials as a nominee for Director and (ii) serve as a member of the Board of Directors of the Company if elected. The address of the Notifying Shareholder is c/o GCM Administrative Services, LLC, 720 Fifth Avenue, 10th Floor, New York, NY 10019.The Notifying Shareholder is the record owner of 100 shares of the Company’s common stock as of the date hereof.In addition, the Notifying Shareholder is the beneficial owner of 464,549 shares of the Company’s common stock as of the date hereof.These shares were acquired by the Notifying Shareholder in the open market at various times and from time to time prior to the date hereof.In addition, each of the Nominees beneficially owns (and may be deemed to beneficially own) additional common shares of the Company, as described in Appendix A. April 12, Page 2 Except as set forth in this Notice (including the Exhibits hereto), (i) during the past 10 years, no Nominee has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors); (ii) no Nominee directly or indirectly beneficially owns any securities of the Company; (iii) no Nominee owns any securities of the Company which are owned of record but not beneficially; (iv) no Nominee has purchased or sold any securities of the Company during the past two years; (v) no part of the purchase price or market value of the securities of the Company owned by any Nominee is represented by funds borrowed or otherwise obtained for the purpose of acquiring or holding such securities; (vi) no Nominee is, or within the past year was, a party to anycontract, arrangements or understandings with any person with respect to any securities of the Company, including, but not limited to, joint ventures, loan or option arrangements, puts or calls, guarantees against loss or guarantees of profit, division of losses or profits, or the giving or withholding of proxies; (vii) no associate of any Nominee owns beneficially, directly or indirectly, any securities of the Company; (viii) no Nominee owns beneficially, directly or indirectly, any securities of any parent or subsidiary of the Company; (ix) no Nominee or any of his associates was a party to any transaction, or series of similar transactions, since the beginning of the Company’s last fiscal year, or is a party to any currently proposed transaction, or series of similar transactions, to which the Company or any of its subsidiaries was or is to be a party, in which the amount involved exceeds $120,000; (x) no Nominee or any of his associates has any arrangement or understanding with any person with respect to any future employment by the Company or its affiliates, or with respect to any future transactions to which the Company or any of its affiliates will or may be a party; and (xi) no Nominee has a substantial interest, direct or indirect, by securities holdings or otherwise in any matter to be acted on at the 2010 Annual Meeting.There are no material proceedings to which any Nominee or any of his associates is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries.With respect to each of the Nominees, none of the events enumerated in Item 401(f)(1)-(8) of Regulation S-K of the Exchange Act occurred during the past ten years. The Notifying Shareholder intends to appear in person or by proxy at the Annual Meeting to nominate the Nominees for election to the Company’s Board of Directors. There are no arrangements and understandings between the Notifying Shareholder and the Nominees and any other person related to the nomination. Very truly yours, Strategic Turnaround Equity Partners, LP (Cayman) By: Gary Herman, Managing Member GCM Administrative Services, LLC Investment Manager Attachments: Appendix A:Information Regarding Nominees Appendix B:Consent of Nominees April 12, Page 3 Appendix A Information Regarding Nominees Seth M.
